Citation Nr: 0923388	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-10 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck injury with 
ruptured C3-4 (neck condition).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for black-out spells.

4.  Entitlement to service connection for numbness of the 
hands and arms.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and major depressive disorder.

6.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and December 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for black-out 
spells, entitlement to service connection for numbness of the 
hands and arms, and entitlement to service connection for 
posttraumatic stress disorder (PTSD) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
his diagnosed neck injury with ruptured C3-4 is due to the 
Veteran's head injury in active service.

2.  Resolving all reasonable doubt in the Veteran's favor, 
the Veteran's currently diagnosed headache disability is due 
to the Veteran's head injury in active service.

3.  The Veteran did not serve on active duty during a period 
of war.  


CONCLUSIONS OF LAW

1.  A neck condition was incurred in service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  A headache disability was incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

3.  The Veteran's military service does not meet threshold 
service eligibility requirements for VA non-service-connected 
pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, in regard to the Veteran's claim of entitlement 
to service connection for a neck condition, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

In regard to the Veteran's claim of entitlement to 
nonservice-connected pension, because the application of the 
law to the undisputed facts is dispositive of the claim on 
appeal, no further discussion of VA's duties to notify and 
assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 
(2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
Veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Neck Injury With Ruptured C3-4

The Veteran seeks entitlement to service connection for a 
neck condition.  The Veteran contends that his neck condition 
is due to being struck on the back of the head while in 
service.

The Veteran's service treatment records reveal that the 
Veteran was treated for headaches and blackout spells after 
being struck in the head in October 1963.   Upon examination 
at separation from service in January 1964 the Veteran was 
not noted to have any spine or musculoskeletal condition.

In a VA treatment note, dated in November 2004, the Veteran 
reported that he had burning pain in the neck.  The Veteran 
stated that he was hit in the back of the neck in 1963 while 
in service.  After examination the Veteran was diagnosed with 
chronic neck pain with radiculopathy.

In December 2004 the Veteran underwent an outpatient VA X-ray 
of the cervical spine.  The X-ray revealed normal alignment 
in both AP and lateral projections, no significant 
intervertebral disk space narrowing, minimal calcification in 
the annulus anteriorly at the C3-C4 and C5-C6 levels, 
considerable degenerative sclerosis to the articular facets 
at C6-C7 and C7-T1, facet spurring caused by some minimal 
encroachment upon the left 5th and 6th neural foramina, and 
tiny uncinate spurs encroaching upon the right 5th neural 
foramen.  The impression of the interpreting physician was 
facet joint arthropathy with minimal foraminal encroachment.

In a VA treatment note, dated in March 2005, the Veteran 
complained of worsening chronic neck pain with radiculopathy 
to both biceps areas and medial nerve area of the both hands.  
After examination the Veteran was diagnosed with chronic neck 
pain with radiculopathy.

In August 2005 the Veteran underwent an outpatient VA 
computed tomography (CT) scan of the cervical spine.  The 
scan revealed mild annular disk bulging with facet joint 
hypertrophy at C4-C5, C5-C6, C6-C7 with minimal narrowing of 
the neural foramina.  There was no evidence of disk 
herniation or spinal cord compression demonstrated.

In October 2005 the Veteran was diagnosed with cervical 
degenerative joint disease and the physician opined that the 
Veteran's in service injury more likely than not caused or 
contributed to the worsening of the cervical traumatic 
arthritis.

In March 2006 the Veteran had a VA outpatient magnetic 
resonance imaging (MRI) scan of the cervical spine.  The MRI 
revealed small midline herniated disk C3-C4, no central 
spinal stenosis, and mild degenerative joint disease of the 
facet joints.

In a letter, dated in January 2007, a VA physician noted that 
the Veteran had degenerative joint disease and a herniated 
disk at the C3-C4 level.  The physician opined that based 
upon the Veteran's reports of being struck in the back of the 
neck in service and continuous neck pain since that time it 
is more likely than not that the injury in service caused the 
Veteran's current cervical problem.

In May 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) spine examination.  The Veteran reported that 
he was hit on the back of the head with a hard object in 
service.  After examination the Veteran was diagnosed with 
degenerative arthritis of the cervical spine exhibited by X-
ray, disk bulges at C4-5, C5-6, and C6-7, and chronic pain 
secondary to degenerative arthritis of the cervical spine.  
The examiner indicated that it would be too speculative for 
him to relate the Veteran's problem with service as there are 
no records of him being treated in service other than the 
initial period of being hit on the back of the head.

Later in May 2008 the Veteran was afforded another VA C&P 
examination.  After examination the Veteran was diagnosed 
with degenerative joint disease of the cervical spine with 
disk herniation shown on MRI.  The examiner rendered the 
opinion that the Veteran's neck condition was less likely as 
not due to the Veteran's injury in service as the Veteran had 
a long history of accidents and falls.

In August 2008 the Veteran was examined by a private 
physician.  After examination the Veteran was diagnosed with 
displacement of cervical intervertebral disk without 
myelopathy.  The physician indicated that, after reviewing 
the Veteran's service treatment records, to a reasonable 
medical probability the Veteran's neck was injured when he 
was hit with an entrenching tool in service and that his 
current neck condition was due to this injury.

In light of the evidence, the Board finds that entitlement to 
service connection for a neck injury with ruptured C3-4 is 
warranted.  The service treatment records reveal that he was 
treated after sustaining a blow to the head in service.  The 
Veteran is currently diagnosed with a neck condition.  The 
competent medical evidence of record reveals that his neck 
condition has been associated with the in-service injury by 
both a private physician, after reviewing the Veteran's 
service treatment records, and the Veteran's treating VA 
physician.  The Board notes that a VA medical examiner 
rendered the opinion that the Veteran's neck condition was 
less likely as not related to the Veteran's in service injury 
in May 2008.  Consequently, as the evidence in favor of and 
against the finding of an association between the Veteran's 
in service injury and the Veteran's current neck condition 
reasonable doubt should be resolved in favor of the Veteran 
and service connection for a neck injury with ruptured C3-4 
is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Headaches

The Veteran seeks entitlement to service connection for 
headaches.  He contends that his current headache disability 
is due to being hit on the head in service.

The Veteran's service treatment records reveal that the 
Veteran was treated for headaches on multiple occasions.  The 
Veteran was not found to have any chronic headache condition 
and upon examination at separation from service in January 
1964 the Veteran was not noted to have any neurological or 
headache condition.

Subsequent to service, the Veteran complained of and was 
treated for headaches.  In a VA treatment note, dated in 
November 2004, he complained of headaches and was diagnosed 
with chronic headache.  The Veteran has been diagnosed with 
chronic headache or migraine continuously since November 
2004.

In February 2005 the Veteran was afforded a VA C&P 
examination regarding his chronic headache disability.  After 
examination the Veteran was diagnosed with migraine 
headaches; however, the examiner did not render an opinion 
regarding the etiology of the Veteran's condition.

In an October 2005 VA treatment note the Veteran's treating 
physician indicated that the Veteran's head and neck injury 
more likely than not caused or contributed to the worsening 
of the Veteran's headaches.

In May 2008 the Veteran was afforded a VA C&P neurological 
examination.  The Veteran reported that he was hit on the 
head in service.  After examination the Veteran was diagnosed 
with migraine headaches.  The examiner rendered the opinion 
that the Veteran's headaches are less likely as not caused by 
or the result of the headaches experienced in military 
service because the Veteran had experienced multiple injuries 
and falls since that could have contributed to this 
condition.

In light of the evidence, the Board finds that service 
connection for headaches is warranted.  The Veteran's service 
treatment records reveal that he was treated on multiple 
occasions for headaches and was treated after being struck on 
the head.  The Veteran is currently diagnosed with migraine 
headaches and the Veteran's treating physician has opined 
that the Veteran's current headache condition was more likely 
than not contributed to by the Veteran's in service injury.  
The Board notes that a VA medical examiner rendered the 
opinion that the Veteran's headache disability was less 
likely as not related to the Veteran's in service injury in 
May 2008.  However, as the evidence for and against 
associating the Veteran's headache condition with the 
Veteran's in service injury is in relative equipoise, 
reasonable doubt should be resolved in favor of the Veteran 
and service connection for headaches is granted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Nonservice-Connected Pension

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to Veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the Veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if 
he or she served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

As noted in the Introduction, the Veteran served on active 
duty from August 1963 to February 1964.  As his service did 
not fulfill the requisite requirement for pension benefits of 
service during a period of war, he is not qualified her for 
nonservice-connected pension benefits.  As such, the appeal 
is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).


ORDER

Entitlement to service connection for a neck injury with 
ruptured C3-4 is granted.

Entitlement to service connection for headaches is granted.

Entitlement to nonservice-connected pension benefits is 
denied.


REMAND

The Veteran seeks entitlement to service connection for 
black-out spells, entitlement to service connection for 
numbness of the hands and arms, and entitlement to service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) and major depressive 
disorder.  The Veteran contends that these current 
disabilities are due to his active service.

The Veteran was afforded a VA C&P medical examination in 
February 2005 regarding his claims of service connection for 
black-out spells.  After the examination the Veteran was 
diagnosed with syncopal episodes; however, the examiner 
failed to render an opinion regarding the etiology of his 
condition.  The Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claims for the Veteran 
to be afforded VA medical examinations and for an opinion to 
be rendered regarding the etiology of the Veteran's 
condition.

In May 2008 the Veteran was afforded a VA C&P medical 
examination regarding the Veteran's claim of entitlement to 
service connection for acquired psychiatric disorder.  After 
the examination the Veteran was diagnosed with major 
depressive disorder.  The examiner rendered the opinion that 
the Veteran's psychiatric condition was most likely due to 
the Veteran's childhood and hard life on a ranch.  The 
examiner also indicated that the Veteran's depressive 
symptoms may be exacerbated secondary to the Veteran's 
physical complains.  In the decision above the Board grants 
the Veteran's claim of entitlement to service connection for 
a neck injury with ruptured C3-4 and for headaches.  However, 
the Board notes that the word "may" is entirely speculative 
and does not create an adequate nexus for the purposes of 
establishing service connection.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative).  As 
the Veteran has been granted service connection for a neck 
injury with ruptured C3-4 and a VA examiner, in a May 2008 
report, diagnosed the Veteran with major depressive disorder 
and indicated that the Veteran's psychiatric disability may 
be exacerbated by the Veteran's physical complaints, the 
Board finds that the claim of entitlement to service 
connection for an acquired psychiatric disorder must be 
remanded for the Veteran's to be afforded another VA medical 
examination regarding whether the Veteran's current major 
depressive disorder is due to or permanently aggravated by 
the Veteran's neck injury with rupture of C3-4.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The claims folder reveals that the Veteran was denied Social 
Security Disability Insurance benefits.  However, the records 
regarding this denial of benefits have not been associated 
with the claims folder and the record contains no indication 
that any attempt was made to obtain the Veteran's complete 
Social Security Administration (SSA) record.  Because SSA 
records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 
(Fed. Cir., 2009); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA 
put on notice of SSA records prior to issuance of final 
decision, Board must seek to obtain records); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (VA has statutory duty to acquire both 
SSA decision and supporting medical records pertinent to 
claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Therefore, this appeal must be remanded to obtain the 
Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  After accomplishing the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any black-out spell 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should comment on 
the Veteran's report regarding the onset 
and continuity of symptomatology and 
opine as to whether it is at least as 
likely as not that the Veteran's black-
out spell disability is related to or had 
its onset during service, and 
particularly, to his report of in-service 
head and neck injury.  The examiner must 
comment on the report of the prior 
examination dated in February 2005.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  After accomplishing the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disorder 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology and opine as to whether 
it is at least as likely as not that any 
psychiatric disorder found to be present 
is related to or had its onset during 
service.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any psychiatric 
disorder found to be present is due to or 
permanently aggravated by the Veteran's 
neck injury with rupture C3-4.  The 
examiner must comment on the report of 
the prior examination dated in May 2008.  
The rationale for all opinions expressed 
should be provided in a legible report.  

4.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


